               Case 2:19-cv-00088-JAD-DJA Document 16 Filed 05/05/20 Page 1 of 3



 1                                  UNITED STATES DISTRICT COURT

 2                                          DISTRICT OF NEVADA

 3 Jaime Raul Sanchez,                                         Case No. 2:19-cv-00088-JAD-DJA

 4              Plaintiff
         v.                                                     Order Adopting Report and
 5                                                          Recommendation and Dismissing Case
         Allied Universal Security Services, et al.,
 6
                Defendants                                                [ECF No. 15]
 7

 8

 9             Plaintiff Jaime Raul Sanchez filed this action against Allied Universal Security Services

10 and the Regional Transportation Corporation seeking two million dollars for defamation of his

11 character. Sanchez’s original complaint was dismissed for lack of subject-matter jurisdiction and

12 he was given leave to amend. 1 His amended complaint contained even fewer hints about the

13 nature of his claim and this court’s jurisdiction to consider it, so the magistrate judge gave

14 Sanchez one more opportunity to amend his complaint. That order warned Sanchez that if he

15 failed to file a second amended complaint curing the deficiencies by April 14, 2020, the

16 magistrate judge would recommend that this case be dismissed. 2 Sanchez filed nothing, and the

17 magistrate judge now recommends that I dismiss this case. 3 The deadline for objections to that

18 recommendation passed without objection or any request to extend the deadline to file one.

19

20

21

22   1
         ECF Nos. 9, 10.
23   2
         ECF No. 14 at 3.
     3
         ECF No. 15.
              Case 2:19-cv-00088-JAD-DJA Document 16 Filed 05/05/20 Page 2 of 3



 1 “[N]o review is required of a magistrate judge’s report and recommendation unless objections

 2 are filed.” 4

 3            A court may dismiss an action based on a party’s failure to prosecute her case or obey a

 4 court order. 5 In determining whether to dismiss an action on one of these grounds, the court

 5 must consider: (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need

 6 to manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

 7 disposition of cases on their merits; and (5) the availability of less drastic alternatives. 6

 8            The first two factors, the public’s interest in expeditiously resolving this litigation and the

 9 court’s interest in managing its docket, weigh in favor of dismissal. The third factor, risk of

10 prejudice to defendants, also weighs in favor of dismissal because a presumption of injury arises

11 from the occurrence of unreasonable delay in filing a pleading ordered by the court or

12 prosecuting an action. 7 A court’s warning to a party that its failure to obey the court’s order will

13 result in dismissal satisfies the fifth factor’s “consideration of alternatives” requirement, 8 and

14

15

16   4
      Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
     U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
17   5
     See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
   local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
18
   comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–
   41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
19
   keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.
   1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
20
   1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).
21   6
      Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;
     Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
22
     7
         See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).
23
     8
         Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424.

                                                         2
              Case 2:19-cv-00088-JAD-DJA Document 16 Filed 05/05/20 Page 3 of 3



 1 that warning was given here. 9 The fourth factor—the public policy favoring disposition of cases

 2 on their merits—is greatly outweighed by the factors favoring dismissal.

 3            Accordingly, IT IS HEREBY ORDERED that the magistrate judge’s report and

 4 recommendation [ECF No. 15] is ADOPTED in full;

 5            IT IS FURTHER ORDERED THAT this case is dismissed. The Clerk of Court is

 6 directed to ENTER JUDGMENT ACCORDINGLY and CLOSE THIS CASE.

 7            Dated: May 5, 2020

 8                                                         _________________________________
                                                           U.S. District Judge Jennifer A. Dorsey
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     9
         ECF No. 14 at 3.

                                                   3
